Citation Nr: 1031506	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
found that the Veteran had not submitted new and material 
evidence to reopen a previously denied claim of entitlement to 
service connection for a right shoulder disability.  The RO in 
Montgomery, Alabama, currently retains jurisdiction of the 
Veteran's claim.  

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence.  Irrespective of the RO's 
action, the Board must decide whether the Veteran has submitted 
new and material evidence to reopen the claim of service 
connection for a right shoulder disability.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

In November 2006 the Board found that the Veteran had not 
submitted new and material evidence to reopen a previously denied 
claim of entitlement to service connection for a right shoulder 
disability.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) which, 
in an August 4, 2008 Judgment, reversed the Board's November 2006 
decision, and remanded the case for compliance with the terms of 
the Court's June 30, 2008 Memorandum Decision.  In compliance 
with the Memorandum Decision, in June 2009, the Board remanded 
this case to the Appeals Management Center (AMC)/RO for 
additional development.  

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral shoulder disability in a June 1989 rating decision.  
The appellant received timely notice of the determination, but 
did not appeal, and that denial is now final.  

2.  Evidence received since the June 1989 rating decision is not 
cumulative or redundant and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a right shoulder disability.  


CONCLUSION OF LAW

New and material evidence has been received since the June 1989 
rating decision, and the claim of entitlement to service 
connection for a right shoulder disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The appellant's claim of entitlement to service connection for a 
right shoulder disability based on new and material evidence has 
been considered with respect to VA's duty to notify and assist, 
to include Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome noted below with respect to the new and 
material issue, no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).





Analysis

The appellant seeks to reopen his claim of entitlement to service 
connection for a right shoulder disability.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

The RO denied entitlement to service connection for a shoulder 
disability in a March 1988 rating decision because service 
treatment records (STRs) did not show a chronic shoulder 
disability during service and a chronic shoulder disability was 
not shown by the evidence of record.  In a June 1989 rating 
decision the RO confirmed the previous denial of service 
connection for a bilateral shoulder disability because the 
evidence did not show that a bilateral shoulder disability was 
incurred in or aggravated by service.   The Veteran did not 
appeal these decisions, so they are now final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  
The RO subsequently granted service connection for a left 
shoulder disability.  

Evidence submitted since the June 1989 rating decision pertaining 
to the Veteran's right shoulder includes an August 1, 2008 VA 
treatment record noting that the Veteran was given an impression 
of extrinsic bilateral shoulder pain.  The treating clinician 
noted that there are two possible sources of his extrinsic 
shoulder pain, neck pain/arm numbness and pulmonary nodules.  An 
addendum to the August 1, 2008, VA treatment record notes that 
the Veteran has had recurrent shoulder pain since 1979 and that 
the initial incident was while the Veteran was performing bench 
presses during service.  Since that time he reports recurrent 
pain in his bilateral shoulders.  

The Veteran is competent to state whether he experienced shoulder 
pain in service and a continuity of such symptoms following 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, the creditability of the August 1, 2008 VA treatment 
record must be presumed.  See Justus, 3 Vet. App. at 513. 

The August 1, 2008 VA treatment record is new because it is not 
duplicative of evidence considered by the RO at the time of its 
June 1989 rating decision.

The August 1, 2008 VA treatment record, assuming its credibility, 
and given the fact that the Veteran is competent to state whether 
he experienced pain, clearly relates to the unestablished fact 
and the reason for the previous denial of his service connection 
claim; that is, whether the Veteran's current right shoulder 
disability is related to service as required by 38 C.F.R. § 
3.303. 

Likewise, the newly submitted August 1, 2008 VA treatment record 
is not cumulative or redundant of existing evidence, and presents 
a reasonable possibility of substantiating the claim.  

Accordingly, reopening the claim of entitlement to service 
connection for a right shoulder disability is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a right shoulder 
disability, to this extent only the claim, is granted.
REMAND

The Veteran seeks service connection for a right shoulder 
disability.  

The competent evidence of record indicates that the Veteran may 
currently have a right shoulder disability.  An April 2006 VA 
treatment record notes an impression of rotator cuff tears.  A 
June 2008 VA treatment record notes that the Veteran requested a 
primary care physician consultation for chronic arthritic pain in 
both shoulders.  An August 2008 VA treatment record notes that 
the Veteran was given an impression of extrinsic bilateral 
shoulder pain.  

Service treatment records (STRs) dated in October 1979 note that 
the Veteran was given an impression of muscular strain of the 
left pectoral and that he has a history  of joints pain.  An 
October 1980 STR notes that the Veteran has a history of 
headaches associated with neck and shoulder pain and stiffness.  

The Veteran is competent to state whether he experienced shoulder 
pain in service and a continuity of such symptoms following 
service.  See Charles, 16 Vet. App. at 370.  

Thus, the evidence of record indicates that the Veteran currently 
has a right shoulder disability, had complaints of shoulder pain 
during service, and complained of shoulder pain following 
service, however there is insufficient medical evidence for the 
Board to decide the Veteran's claim.  Thus, a VA medical 
examination should be provided to determine the nature and 
etiology of the Veteran's claimed right shoulder disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 
3.159 (c).

The appellant is hereby notified that it is his responsibility to 
report to any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
claimed right shoulder disability.  The 
examiner should conduct a thorough 
examination.  As to any right shoulder 
disability identified, the examiner is asked 
to provide an opinion as to whether it is at 
least as likely as not related to service.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note a 
review of the claim folder, including the 
Veteran's STRs.  A complete rationale should 
be provided for all opinions.  

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


